           Case 2:19-cv-01191-JAM-CKD Document 84 Filed 03/26/21 Page 1 of 36


     MELISSA C. NOLD, ESQ., SBN 301378
1    NOLD LAW
     521 Georgia Street,
2    Vallejo, California 94590
     Tel: (707)644-4004
3    Email: melissa@noldlaw.com
4    ADANTE POINTER, ESQ., SBN 236229
     PATRICK BUELNA, ESQ., SBN 317043
5
     POINTER & BUELNA, LLP
6
     LAWYERS FOR THE PEOPLE
     Well Fargo Center
7    1901 Harrison St., Suite 1140,
     Oakland, CA 94612
8    Tel: 510-929-5400
     Email: APointer@LawyersFTP.com
9    Email: PBuelna@LawyersFTP.com

10   Attorneys for Plaintiffs

11

12                                UNITED STATES DISTRICT COURT

13                       FOR THE EASTERN DISTRICT OF CALIFORNIA

14
     KORI MCCOY, individually and as Co-            )    Case No.: 2:19-cv-01191-JAM-CKD
15   Successor-in-Interest to Decedent WILLIE       )
     MCCOY; MARC MCCOY, individually and            )
16
     as Co-Successor-in-Interest to Decedent        )
     WILLIE MCCOY; LOUIS MCCOY,                     )
17                                                  )    SECOND AMENDED COMPLAINT
     individually and as Co-Successor-in-Interest
                                                    )
18   to Decedent WILLIE MCCOY;                      )
     SHAWNMELL MITCHELL, individually               )
     and as Co-Successor-in-Interest to Decedent         JURY TRIAL DEMANDED
19                                                  )
     WILLIE MCCOY; and MARQUITA                     )
20   MCCOY, individually and as Co-Successor-       )
     in-Interest to Decedent WILLIE MCCOY;          )
21   BARBARA DORSEY, individually and as            )
     Co-Successor-in-Interest to Decedent           )
22   WILLIE MCCOY,                                  )
                                                    )
23
                    Plaintiffs,                     )
                                                    )
24   v.                                             )
                                                    )
25                                                  )
     CITY OF VALLEJO, a municipal                   )


                  SECOND AMENDED COMPLAINT FOR DAMAGES FOR CIVIL RIGHTS VIOLATIONS
                                                    -1
           Case 2:19-cv-01191-JAM-CKD Document 84 Filed 03/26/21 Page 2 of 36


     corporation; ANDREW BIDOU, Chief of                 )
1    Police for the City of Vallejo, in his individual   )
     capacity; RYAN MCMAHON, individually                )
2                                                        )
     and in his capacity as a City of Vallejo Police
     Officer; MARK THOMPSON, individually                )
3                                                        )
     and in his capacity as a City of Vallejo Police
                                                         )
4    Officer; BRYAN GLICK, individually and in           )
     his capacity as a City of Vallejo Police            )
5    Officer; ANTHONY ROMERO-CANO,                       )
     individually and in his capacity as a City of       )
6    Vallejo Police Officer; COLLIN EATON,               )
     individually and in his capacity as a City of       )
7    Vallejo Police Officer; JORDAN PATZER,              )
     individually and in his capacity as a City of       )
8                                                        )
     Vallejo Police Officer; STEVE DARDEN,
     individually and in his capacity as a City of       )
9                                                        )
     Vallejo Police Officer; FNU WILEY,
10   individually and in his capacity as a City of
     Vallejo Police Officer; and DOES 1-50,
11   inclusive.

12                  Defendants.

13
                                             INTRODUCTION
14      1. This civil rights and wrongful death action arises out of the February 9, 2019 officer
15
     involved shooting of 20-year-old Willie McCoy, by six City of Vallejo Police Officers. On the
16
     date of the incident, Officers responded to a call about an unconscious man slumped over the
17
     steering wheel of his car, in the drive-thru of a fastfood restaurant. Police received no reports of
18
     criminal activity related to the unconscious man. When officers arrived, they saw Mr. McCoy
19
     unconscious inside of his car.
20
        2. Vallejo Police Officers Mark Thompson, Collin Eaton, Jordan Patzer, Bryan Glick,
21
     Anthony Romero-Cano, and Ryan McMahon arrived on scene and found Mr. McCoy overtly
22

23   unconscious and obviously unaware of his surroundings. Officers allege that Mr. McCoy had a

24   handgun on his lap with the magazine removed. Officers did not follow proper policing

25   procedures and failed to take a position of safety or develop a plan to safely remove Mr. McCoy



                  SECOND AMENDED COMPLAINT FOR DAMAGES FOR CIVIL RIGHTS VIOLATIONS
                                                         -2
           Case 2:19-cv-01191-JAM-CKD Document 84 Filed 03/26/21 Page 3 of 36


     from the car, despite the fact that the passenger window was only covered by a thin piece of
1
     plastic. Indeed, officers did not even know if McCoy was an off-duty officer, military police or
2

3    law-abiding citizen with a gun in his car.

4       3. Defendants Officers stood around the car and put out over the radio that they may have a

5           potential shooting situation. Defendant officer Romero-Cano commanded his fellow

6           officers to shoot Mr. McCoy if he moved and to not give Mr. McCoy a chance. Mr.
7           McCoy began to rouse, scratched his shoulder and once again slumped forward towards
8
            his steering wheel in an unconscious state.
9
     4. Just as they had been commanded, the Officers opened fire on Mr. McCoy as soon as he
10
        began to rouse. In the middle of officers firing upon McCoy, Defendant McMahon arrived
11
        and, without being able to see or apprehend any of the circumstances, reached his gun around
12
        the back of a fellow officer and shot randomly into the car endangering other officers and
13
        without perceiving any threat.
14

15
     5. The Officers shot 55 rounds at the sleeping man, engaging in a violent one-sided gun battle

16      that filled Mr. McCoy’s body with dozens of bullet wounds leaving him dead in the driver’s

17      seat of his car.

18      6. The City of Vallejo and its police department have a vigilante police gang called the

19          “Badge of Honor” that has been acknowledged to exist by City Manager Greg Nyhoff
20
            and other high-ranking City Officials. The police gang operates to reward officers for
21
            shooting citizens and using excessive force, and protecting those very same officers from
22
            internal affairs investigations and departmental discipline.
23
        7. Vallejo Police Department has been ratifying a decades long pattern and practice of
24
            misconduct among its officers, for a myriad of violations, including, but not limited to:
25




                  SECOND AMENDED COMPLAINT FOR DAMAGES FOR CIVIL RIGHTS VIOLATIONS
                                                     -3
           Case 2:19-cv-01191-JAM-CKD Document 84 Filed 03/26/21 Page 4 of 36


            excessive force, false arrest, assault, battery, sexual assault, intentional infliction of
1
            emotional distress, negligent infliction of emotional distress, falsifying police reports and
2

3           witness intimidation.

4       8. Despite being on notice of their well-documented history of violence and terror, the City

5           of Vallejo refuses to acknowledge or remedy their failure to supervise, discipline or

6           retrain their officers. In fact, Vallejo’s City Manager and City Attorney have gone so far
7           as to outright deny the well-documented history of undisciplined violence and
8
            incredulously blames the media for the Vallejo Police Department’s infamous reputation.
9
            The Vallejo Police Department’s unconstitutional policing has become so dire and
10
            widespread that the City’s residents live in terror of the police department. As a result of
11
            the City’s steadfast refusal to remedy the Vallejo Police Department’s unconstitutional
12
            conduct, Plaintiffs request the Vallejo Police Department to be placed in federal
13
            receivership.
14

15
        9. Mr. McCoy leaves behind an outraged community and grieving siblings, who bring this

16   present action for violations of state and federal law both as successors-in-interest to Decedent

17   Willie McCoy and individually.

18                                             JURISDICTION

19
        10. This action arises under Title 42 of the United States Code, Section 1983. The unlawful
20
     acts and practices alleged herein occurred in the City of Vallejo, County of Solano, California,
21

22   which is within this judicial district. Title 28 United State Code Section 1391 (b) confers venue

23   upon this Court.

24
                                                  PARTIES
25




                  SECOND AMENDED COMPLAINT FOR DAMAGES FOR CIVIL RIGHTS VIOLATIONS
                                                       -4
           Case 2:19-cv-01191-JAM-CKD Document 84 Filed 03/26/21 Page 5 of 36


         11. Decedent, WILLIE MCCOY was unmarried and did not have any children at
1
     the time of his death. Decedent’s parents and grandparents predeceased him.
2

3        12. Plaintiff, KORI MCCOY, sues in his individual capacity as Decedent’s brother and

4    in representative capacity as co-successor-in-interest to Decedent pursuant to California Code of

5    Civil Procedure §§ 377.20 et seq. and 377.60 et seq. which provide for survival and wrongful

6    death actions. Both the wrongful death and survival claims survive the death of RONELL
7    FOSTER; both arise from the same wrongful act or neglect of another; and such claims are
8
     properly joined pursuant to California Code of Civil Procedure § 377.62. Plaintiff also brings
9
     her claims on the basis of 42 USC §§ 1983 and 1988, the United States Constitution, and federal
10
     civil rights law.
11
         13. Plaintiff, MARC MCCOY, sues in his individual capacity as Decedent’s brother and
12
     in representative capacity as co-successor-in-interest to Decedent pursuant California Code of
13
     Civil Procedure §§ 377.20 et seq. and 377.60 et seq. which provide for survival and wrongful
14

15
     death actions. Both the wrongful death and survival claims survive the death of RONELL

16   FOSTER; both arise from the same wrongful act or neglect of another; and such claims are

17   properly joined pursuant to California Code of Civil Procedure § 377.62. Plaintiff also brings

18   her claims on the basis of 42 USC §§ 1983 and 1988, the United States Constitution, and federal

19   civil rights law.
20
         14. Plaintiff, LOUIS MCCOY, sues in his individual capacity as Decedent’s brother and
21
     in representative capacity as co-successor-in-interest to Decedent pursuant to California Code of
22
     Civil Procedure §§ 377.20 et seq. and 377.60 et seq. which provide for survival and wrongful
23
     death actions. Both the wrongful death and survival claims survive the death of RONELL
24
     FOSTER; both arise from the same wrongful act or neglect of another; and such claims are
25




                   SECOND AMENDED COMPLAINT FOR DAMAGES FOR CIVIL RIGHTS VIOLATIONS
                                                     -5
           Case 2:19-cv-01191-JAM-CKD Document 84 Filed 03/26/21 Page 6 of 36


     properly joined pursuant to California Code of Civil Procedure § 377.62. Plaintiff also brings
1
     her claims on the basis of 42 USC §§ 1983 and 1988, the United States Constitution, and federal
2

3    civil rights law.

4        15. Plaintiff, MARQUITA MCCOY, sues in her individual capacity as Decedent’s

5    sister and in representative capacity as co-successor-in-interest to Decedent pursuant to

6    California Code of Civil Procedure §§ 377.20 et seq. and 377.60 et seq. which provide for
7    survival and wrongful death actions. Both the wrongful death and survival claims survive the
8
     death of RONELL FOSTER; both arise from the same wrongful act or neglect of another; and
9
     such claims are properly joined pursuant to California Code of Civil Procedure § 377.62.
10
     Plaintiff also brings her claims on the basis of 42 USC §§ 1983 and 1988, the United States
11
     Constitution, and federal civil rights law.
12
         16. Plaintiff, SHAWNMELL MITCHELL, sues in her individual capacity as Decedent’s
13
     sister and in representative capacity as co-successor-in-interest to Decedent pursuant to
14

15
     California Code of Civil Procedure §§ 377.20 et seq. and 377.60 et seq. which provide for

16   survival and wrongful death actions. Both the wrongful death and survival claims survive the

17   death of RONELL FOSTER; both arise from the same wrongful act or neglect of another; and

18   such claims are properly joined pursuant to California Code of Civil Procedure § 377.62.

19   Plaintiff also brings her claims on the basis of 42 USC §§ 1983 and 1988, the United States
20
     Constitution, and federal civil rights law.
21
         17. Plaintiff, BARBARA DORSEY, sues in her individual capacity as Decedent’s
22
     sister and in representative capacity as co-successor-in-interest to Decedent pursuant to
23
     California Code of Civil Procedure §§ 377.20 et seq. and 377.60 et seq. which provide for
24
     survival and wrongful death actions. Both the wrongful death and survival claims survive the
25




                   SECOND AMENDED COMPLAINT FOR DAMAGES FOR CIVIL RIGHTS VIOLATIONS
                                                     -6
           Case 2:19-cv-01191-JAM-CKD Document 84 Filed 03/26/21 Page 7 of 36


     death of RONELL FOSTER; both arise from the same wrongful act or neglect of another; and
1
     such claims are properly joined pursuant to California Code of Civil Procedure § 377.62.
2

3    Plaintiff also brings her claims on the basis of 42 USC §§ 1983 and 1988, the United States

4    Constitution, and federal civil rights law.

5       18. Defendant CITY OF VALLEJO (hereinafter “City”) is, and at all times herein

6    mentioned, a municipal entity duly organized and existing under the laws of the State of
7    California. The Vallejo Police Department operates under the supervision of the City of Vallejo.
8
        19. Defendant ANDREW BIDOU (hereinafter ‘Chief’) was, and at all times mentioned
9
     herein, is the Chief of Police for the City of Vallejo and is sued in his individual capacity. He is a
10
     final decision maker for the police department as he can make the final decisions about
11
     discipline, training, supervision and development of constitutional policing.
12
        20. Defendant RYAN MCMAHON was, and at all times mentioned herein, is a police officer
13
            for the City of Vallejo and is sued in his individual capacity.
14

15
        21. Defendant MARK THOMPSON was, and at all times mentioned herein, is a police

16          officer for the City of Vallejo and is sued in his individual capacity.

17      22. Defendant JORDAN PATZER was, and at all times mentioned herein, is a police officer

18          for the City of Vallejo and is sued in his individual capacity.

19      23. Defendant BRYAN GLICK was, and at all times mentioned herein, is a police officer for
20
            the City of Vallejo and is sued in his individual capacity.
21
        24. Defendant ANTHONY ROMERO-CANO was, and at all times mentioned herein, is a
22
     police officer for the City of Vallejo and is sued in his individual capacity.
23
        25. Defendant COLLIN EATON was, and at all times mentioned herein, is a police officer
24
            for the City of Vallejo and is sued in his individual capacity.
25




                  SECOND AMENDED COMPLAINT FOR DAMAGES FOR CIVIL RIGHTS VIOLATIONS
                                                       -7
           Case 2:19-cv-01191-JAM-CKD Document 84 Filed 03/26/21 Page 8 of 36


        26. Defendant STEVE DARDEN was, and at all times mentioned herein, is a police officer
1
            for the City of Vallejo and is sued in his individual capacity.
2

3       27. Defendant FNU WILEY was, and at all times mentioned herein, is a police officer for the

4           City of Vallejo and is sued in his individual capacity.

5       28. Plaintiffs are ignorant of the true names and/or capacities of defendants sued herein as

6    DOES 1 through 50, inclusive, and therefore sue said defendants by such fictitious names.
7    Plaintiffs will amend this complaint to allege their true names and capacities when ascertained.
8
     Plaintiffs believe and allege that each of the DOE defendants is legally responsible and liable for
9
     the incident, injuries and damages hereinafter set forth. Each defendant proximately caused
10
     injuries and damages because of their negligence, breach of duty, negligent supervision,
11
     management or control and in violation of public policy. Each defendant is liable for his/her
12
     personal conduct, vicarious or imputed negligence, fault, or breach of duty, whether severally or
13
     jointly, or whether based upon agency, employment, ownership, entrustment, custody, care or
14

15
     control or upon any other act or omission. Plaintiffs will ask leave to amend this complaint

16   subject to further discovery.

17      29. In doing the acts alleged herein, Defendants, and each of them acted within the course

18   and scope of their employment for the City of Vallejo.

19      30. In doing the acts and/or omissions alleged herein, Defendants, and each of them, acted
20
     under color of authority and/or under color of law.
21
        31. Due to the acts and/or omissions alleged herein, Defendants, and each of them, acted as
22
     the agent, servant, and employee and/or in concert with each of said other Defendants herein.
23
        32. Plaintiffs timely filed a Government Tort Claim on March 18, 2019. The City of Vallejo
24
     did not respond to Plaintiffs’ claims, which were rejected by operation of law on May 2, 2019.
25




                  SECOND AMENDED COMPLAINT FOR DAMAGES FOR CIVIL RIGHTS VIOLATIONS
                                                      -8
           Case 2:19-cv-01191-JAM-CKD Document 84 Filed 03/26/21 Page 9 of 36



1                                       STATEMENT OF FACTS

2
        33. On Febuary 9, 2019, at approximately 10:30 p.m., Witness 1 found Decedent Willie
3
            McCoy slumped over the steering wheel of his car. Mr. McCoy’s car was located in the
4
            Taco Bell drive through, located at 974 Admiral Callaghan Lane, in Vallejo, California.
5
        34. Emergency services were called and Vallejo Police Department Officers were dispatched
6

7
     to the scene for a welfare check. City of Vallejo Police Department Officers Ryan McMahon,

8    Anthony Romero-Cano, Mark Thompson, Jordan Patzer, Bryan Glick, Collin Eaton and other

9    yet-to-be-identified Vallejo Police Officers arrived on scene, including one or more officers who

10   were not wearing uniforms identifying them as police officers.

11      35. Mr. McCoy’s car was located on private property and the assembled officers did not
12
            suspect Mr. McCoy of having commited any crime or infraction. Indeed, Defendants
13
            officer did not know if McMcoy was an off-duty officer, a military member or a person
14
            returning from hunting, or just a law abiding citizen with a firearm.
15
        36. When Officers approached Mr. McCoy’s car, they found him unconscious,
16
     allegedly with a handgun on his lap without the magazine in it. Mr. McCoy’s doors were
17
     allegedly locked; however, the passenger side window was missing and only had a thin piece of
18
     plastic covering it. Nothing but the thin piece of plastic prevented the Officers from opening
19

20   and/or unlocking the passenger car door to remove the gun.

21      37. Defendant Romero-Cano told officers to call it out over dispatch summoning other

22          officers to a situation where they would have the opportunity to use their firearms.

23          Originally Defendant Romero-Cano planned to have his fellow Defendant open the car
24          door, but decided McCoy was “fucked” after learning the driver-side door may be locked.
25




                  SECOND AMENDED COMPLAINT FOR DAMAGES FOR CIVIL RIGHTS VIOLATIONS
                                                     -9
          Case 2:19-cv-01191-JAM-CKD Document 84 Filed 03/26/21 Page 10 of 36


         38. Even though Defendant Romero-Cano had dispatched that they had a potential officer-
1
             involved shooting situation at hand, on-call duty Defendant supervisors Wiley and
2

3            Darden ignored the call and watched Netflix instead of supervising their subordinates

4            during a high-risk, and ultimately deadly encounter.

5        39. Without supervision, the officers formulated no plan or strategy, and recklessly shot over

6            fifty times and killed another innocent citizen.
7        40. The Officers stood around the car instead of following their training and common sense,
8
     which would have directed them to take a position of safety behind their numerous patrol
9
     vehicles and make verbal commands that would give McCoy time to comply.
10
         41. Instead, when Mr. McCoy, who had his eyes closed, scratched his shoulder and slumped
11
             forward in his seat, the Officers simultaenously screamed at Mr. McCoy to ‘show his
12
             hands’ while firing a barrage of ammunition into the sleeping man’s body, striking him
13
             dozens of times and never providing him an opportunity to comply.
14

15
         42. Defendant McMahon arrived in the midst of the barrage of bullets shot into McCoy and,

16           without knowing of or seeing any threat, reached over the back of one officer and shot

17           into the car towards other officers endangering their lives and shooting McCoy.

18       43. Fifty-five rounds were fired at Mr. McCoy as he slept.

19       44. None of the Officers ever identified themselves as police officers prior to opening fire on
20
     Mr. McCoy or provided a warning that they would shoot.
21
         45. The Officers’ bullets struck Mr. McCoy in the head, ear, neck, chest, arms, shoulders,
22
     hands, and back. The gory scene prevented the McCoy family from being able to have an open
23
     casket at his funeral.
24

25




                   SECOND AMENDED COMPLAINT FOR DAMAGES FOR CIVIL RIGHTS VIOLATIONS
                                                      - 10
      Case 2:19-cv-01191-JAM-CKD Document 84 Filed 03/26/21 Page 11 of 36


     46. The Officers bungled the operation from start to finish. For the example, the Officers
1
        failed to: 1) develop a plan of action to ensure the safety of all persons involved; 2) make
2

3       any attempt to unlock the car from the missing passenger side window and remove Mr.

4       McCoy or the gun from the car; 3) retreat to a position of safety; 4) summon the SWAT

5       or critical incident team; 5) summon supervisory staff to the scene in order to devise,

6       manage and/or direct a sound plan of action; 6) identify themselves as police officers; 7)
7       demonstrate proper gun handling procedures; or 8) reassess the perceived threat between
8
        each application of force.
9
                             MONELL & CONSPIRACY ALLEGATIONS
10
     47. Plaintiffs are informed and believe that a vigilante police gang has developed with the
11
        Vallejo Police Department. Former VPD Capt. John Whitney recently filed a
12
        “whistleblower” lawsuit describing the formation, dominance and control of a police
13
        gang called the “Badge of Honor” gang that Defendant Chief Bidou knew about,
14
        protected and endorsed.
15

16   48. Plaintiffs are informed and believe and thereon allege that VPD officers for the five years

17      prior to, including the incident and afterwards were rewarded for shooting and killing

18      citizens. VPD officers that shot and killed citizens had one point of their police badge

19      bent to commemorate the killing and were introduced into the “Badge of Honor” gang.
20
        Furthermore, the officers that killed were treated to beer and a barbecue for their killing,
21
        regardless if the killing was lawful or unlawful.
22
     49. Plaintiffs are informed and believe and thereon allege that members of the “Badge of
23
        Honor” gang were rewarded for their killings with promotions within the department and
24
        protection from any internal affairs investigations and/or discipline.
25




              SECOND AMENDED COMPLAINT FOR DAMAGES FOR CIVIL RIGHTS VIOLATIONS
                                                 - 11
      Case 2:19-cv-01191-JAM-CKD Document 84 Filed 03/26/21 Page 12 of 36


     50. Plaintiffs are informed and believe and thereon allege that Defendant Lt. Darden has
1
        received multiple bends on his police badge and has been promoted to lieutenant for
2

3       loyalty to the “Badge of Honor”.

4    51. Plaintiffs are informed and believe and thereon allege Defendant McMahon received two

5       bends in his badge, one for the murder of Ronell Foster (having shot the, unarmed father

6       of two six times in the back and once in the back of the head) and another bend for
7       shooting and killing Willie McCoy.
8
     52. Plaintiffs are informed and believe and thereon allege Capt. Whitney discovered the
9
        bends in Defendant McMahon’s badge and Defendant McMahon explained to him each
10
        bend represented a person he had killed.
11
     53. Plaintiffs are informed and believe and thereon allege Capt. Whitney also learned
12
        McMahon had engraved a vigilante motto onto the back of his gun Veritas Aequitas that
13
        came from the Boondock Saints movie that described two vigilantes that killed people
14

15
        that the law could not capture. The motto Veritas Aequitas was tattoed on the back of the

16      vigilantes hands in the movies, which were the same hands they used to shoot people.

17   54. Plaintiffs are informed and believe and thereon allege that Defendant McMahon used this

18      very same gun to shoot and kill Willie McCoy.

19   55. Plaintiffs are informed and believe and thereon allege that after Capt. Whitney learned
20
        that Defendant McMahon had bent his badge in two places to commemorate killing
21
        Ronell Foster and Willie McCoy ordered all supervisors to have their subordinates submit
22
        police badges with their star points bent.
23
     56. Plaintiffs are informed and believe and thereon allege that at least ten other VPD officers
24
        had submitted badges with bends.
25




              SECOND AMENDED COMPLAINT FOR DAMAGES FOR CIVIL RIGHTS VIOLATIONS
                                                 - 12
      Case 2:19-cv-01191-JAM-CKD Document 84 Filed 03/26/21 Page 13 of 36


     57. Plaintiffs are informed and believe and thereon allege Chief Bidou, Defendants Darden
1
        and Wiley all knew and/or belonged to the “Badge of Honor” gang and had met and
2

3       conferred before and after the shooting of Willie McCoy.

4    58. Plaintiffs are informed and believe and thereon allege when Defendant Romero-Cano

5       request to put on air that they had a potential officer involved shooting that it was to

6       summon as many rookie and other officers to shoot and join the “Badge of Honor” gang,
7       which is why Defendants said that McCoy was “fucked” while he was still sleeping.
8
     59. Plaintiffs are informed and believe and thereon allege that Defendants had a meeting of
9
        the minds in regards to shooting McCoy if he moved in order to include new members,
10
        gain additional bends and be promoted.
11
     60. Plaintiffs are informed and believe and thereon allege Chief Bidou ordered any and all
12
        evidence related to the “Badge of Honor” to be destroyed after Capt. Whitney reported
13
        the murder and gang ritual to city leaders including City Manager Greg Nyhoff, City
14

15
        Attorney Claudia Quintana, and Mayor Sampayan.

16   61. Plaintiffs are informed and believe and thereon allege that Chief Bidou ordered the

17      evidence of the badges to be destroyed and that the officers’ personally repair the badges

18      so there was no paper trail or evidence of the “Badge of Honor” gang.

19   62. Plaintiffs are informed and believe and thereon allege that Chief Bidou fabricated false
20
        internal affairs investigations into ex-Capt. Whitney in order to have him fired for
21
        attempting to disband the “Badge of Honor” gang and ultimatley had him fired.
22
     63. Plaintiffs are informed and believe and thereon allege Chief Bidou met with the “Badge
23
        of Honor” group in order to conspire to promote, maintain and conceal the existence of
24
        their unlawful murder and gang ritual.
25




              SECOND AMENDED COMPLAINT FOR DAMAGES FOR CIVIL RIGHTS VIOLATIONS
                                                 - 13
          Case 2:19-cv-01191-JAM-CKD Document 84 Filed 03/26/21 Page 14 of 36


        64. Plaintiffs are informed and believe and thereon allege that the City of Vallejo, Chief
1
            Bidou, and DOES 26-50, inclusive, breached their duty of care to the public in that they
2

3           have failed to discipline ANY of the Defendant Officers and DOES 1-25 inclusive, for

4           their respective misconduct and involvement in the incident described herein, namely

5           shooting a non-threatening person in violation of logic, policy, training and best

6           practices. Their failure to discipline Defendant Officers and DOES 1-25 inclusive,
7           demonstrates the existence of an entrenched culture, policy or practice of promoting,
8
            tolerating and/or ratifying with deliberate indifference, the use of excessive force and the
9
            fabrication of official reports to cover up the Defendant officer and DOES 1-25’s
10
            inclusive, misconduct.
11
        65. Plaintiffs are informed, believe and thereon allege that members of the City of Vallejo
12
     Police Department, including, but not limited to Defendant Officers and Does 1-25 inclusive
13
     and/or each of them, have individually and/or while acting in concert with one another used
14

15
     excessive, arbitrary and/or unreasonable force against Willie McCoy.

16      66. Plaintiffs are further informed, believe and therein allege that as a matter of official

17   policy – rooted in an entrenched posture of deliberate indifference to the constitutional rights of

18   persons who live, work or visit the City of Vallejo, the CITY and CHIEF have allowed persons

19   to be abused by its Police Officers including Defendant Officers and Does 1-25 and/or each of
20
     them, individually and/or while acting in concert with one another. The CHIEF is final decision
21
     makers for the police department as together they make the final decisions about discipline,
22
     training, supervision and development of constitutional policing.
23
        67. Plaintiffs are informed, believe and therein allege that City of Vallejo Police Department
24

25




                  SECOND AMENDED COMPLAINT FOR DAMAGES FOR CIVIL RIGHTS VIOLATIONS
                                                      - 14
          Case 2:19-cv-01191-JAM-CKD Document 84 Filed 03/26/21 Page 15 of 36


     exhibits a pattern and practice of using excessive force against citizens and despite these
1
     incidents, none of the Officers are ever found in violation of department policy, even under the
2

3    most questionable of circumstances. Vallejo Police Department failure to discipline or retrain the

4    Defendant Officers is evidence of an official policy, entrenched culture and posture of deliberate

5    indifference toward protecting citizen’s rights and the resulting deaths and injuries is a proximate

6    result of the Vallejo Police Department’s failure to properly supervise its Officers and ratify their
7    unconstitutional conduct. Plaintiffs are informed, believe and therin allege that the following
8
     instances are examples of the City of Vallejo’s pattern and practice of condoning misconduct:
9
              (a)    In May 2012, Mr. Anton Barrett, an unarmed man, was shot and killed by Vallejo
10
                     Police Officer Sean Kenney. Officer Kenney was never disciplined or retrained as
11
                     a result of shooting an unarmed man. The City of Vallejo settled this case. (See
12
                     US Eastern District Court Case No.: 2:13-cv-00846)
13
              (b)    In 2012, Mr. Mario Romero, an unarmed man, was shot and killed by Vallejo
14

15
                     Police Officer Sean Kenney. Officer Kenney was never disciplined or retrained as

16                   a result of this incident. The City of Vallejo settled this case. (See US Eastern

17                   District Court Case No.: 2:13-cv-01072)

18            (c)    In 2012, Mr. Jeremiah Moore, an unarmed man, was shot and killed by Vallejo

19                   Police Officer Sean Kenney. Officer Kenney was never disciplined or retrained as
20
                     a result of this incident. After having killed three men in five months, Officer
21
                     Sean Kenney voluntarily left the department, but was later inexplicably rehired as
22
                     a Homicide Detective, despite public outcry.
23
              (d)    In August 2012, minor Jared Huey was shot and killed by a Vallejo Police
24
                     Officer, after a pursuit. Mr. Huey was shot while unarmed with his hands up.
25




                    SECOND AMENDED COMPLAINT FOR DAMAGES FOR CIVIL RIGHTS VIOLATIONS
                                                      - 15
     Case 2:19-cv-01191-JAM-CKD Document 84 Filed 03/26/21 Page 16 of 36


               Upon information and belief, none of the defendants involved in this case were
1
               disciplined or retrained. This case settled. (See 2:13-cv-00916)
2

3       (e)    In August 2015, Mr. Jimmy Brooks was having a mental health crisis when

4              Vallejo Police Department Officers Spencer Munoz-Bottomly, Matthew Samida,

5              Zach Jacobsen, James Duncan, Jesse Irwin, Ted Postolaki and Hicks contacted

6              him. Instead of providing mental health services, the officers ended up breaking
7              Mr. Brooks’ ankle and fibula. No officers were disciplined or retrained as a result
8
               of this incident. This case settled. (See 2:16-cv-02376).
9
        (f)    In January 2015, Mr. Jon Connelly was violently attacked by Vallejo Police
10
               Officer Bradley Phillips. During the incident, Officer Phillips threw Mr. Connelly
11
               to the ground and smashed his hand and wrist into the concrete with his boot,
12
               breaking the bones. In addition, Mr. Connelly suffered a torn rotator cuff and
13
               other injuries. Federal litigation ensued. Prior to the federal trial in this matter,
14

15
               Vallejo Police Officers threatened one of Mr. Connelly’s family members. Mr.

16             Connelly has experienced a pattern of harassment ever since speaking out about

17             this incident. (See US Eastern District Court Case No.: 2:16-cv-1604)

18      (g)    In June 2015, Jason Anderson was pulled over by Vallejo Police Officers

19             Herndon, Melville, and Coelho. Officers inexplicably tased and punched Mr.
20
               Anderson multiple times. During the incident, Officers were caught on audio
21
               concocting a story to conceal their violations. No officers were disciplined or
22
               retrained as a result of this incident. Litigation is still ongoing. (See US Eastern
23
               District Court Case No.: 2:17-cv-00137)
24

25




              SECOND AMENDED COMPLAINT FOR DAMAGES FOR CIVIL RIGHTS VIOLATIONS
                                                  - 16
     Case 2:19-cv-01191-JAM-CKD Document 84 Filed 03/26/21 Page 17 of 36


        (h)    In December 2015, Mr. Joseph Ledesma was brutally attacked without
1
               provocation by Vallejo Police Officers Robert Demarco and Amanda Blain on his
2

3              own front lawn. Mr. Ledemsa suffered multiple fractures in both his arms due to

4              Officer Demarco’s vicious metal baton strikes. Officer Blain tased Mr. Ledesma

5              multiple times and threatened to do the same to his wife. Mr. Ledesma was struck

6              so many times the metal baton bent and had to be disgarded. In his official police
7              report, Officer Demarco claimed he struck Mr. Ledesma only ONE TIME, despite
8
               the photographic evidence of numerous baton strikes on Mr. Ledesma’s arms.
9
               Inexplicably, the officers did not use their body worn cameras until after they
10
               ceased using force. No one was disciplined or retrained as a result of this incident.
11
               During federal litigation related to this matter, Defendant Demarco provided a
12
               patently different fact statement under oath which contradicts the stated facts
13
               provided in his police report. He later recanted his new statement and adopted the
14

15
               statements made in his police report. This case is set for trial in April 2020. (See

16             2:17-cv-0010)

17      (i)    In April 2016, Mr. Derrick Shields was attacked by multiple Vallejo Police

18             Officers while lying face down on the ground. Officers kicked, punched, and

19             struck him with a baton and flashlight. Mr. Shields was beaten unconscious and
20
               sustaiend a broken jaw and teeth as a result of this incident. Upon information and
21
               belief, none of the officers involved in this incident were retrained or disciplined.
22
               (See US Eastern District Court Case No.: 2:16-cv-02399)
23
        (j)    On January 23, 2017, Decedent Angel Ramos was shot to death by Vallejo Police
24
               Officer Zachary Jacobsen. The City of Vallejo Police Department issued a press
25




              SECOND AMENDED COMPLAINT FOR DAMAGES FOR CIVIL RIGHTS VIOLATIONS
                                                - 17
     Case 2:19-cv-01191-JAM-CKD Document 84 Filed 03/26/21 Page 18 of 36


               release about the shooting death wherein they claimed Angel Ramos was shot
1
               because he was stabbing a child. This public release of knowingly inaccurate
2

3              information was calculated to mislead the public and villify the decedent, in order

4              to dissuade public outcry and conceal unlawful practices. Witness testimony and

5              physical evidence belies the department’s public claims and shows that Angel

6              Ramos was shot while unarmed and engaged in a fist fight. Officer Jacobsen shot
7              Angel Ramos from a place of obvious tactical disadvantage and did not activate
8
               his lapel camera, in violation of training and department policy. Officer Jacobsen
9
               was not disciplined or retrained as a result of this incident. This case is set for trial
10
               in October 2019. (See US Eastern District Court Case No.: 2:17-cv-01619)
11
        (k)    In Feburary 2017, Mr. Michael Kennedy was lawfully videotaping an incident
12
               involving Vallejo Police Officers. The Officers demanded that Mr. Kennedy stop
13
               videotaping and arrested him in violation of his first amendment rights. Upon
14

15
               information and belief, officers were not disciplined or retrained as a result of this

16             incident. A claim has been filed and litigation is currently stayed.

17      (l)    In March 2017, Mr. Nickolas Pitts was taking out his garbage when he was

18             accosted by Vallejo Police Officers Ryan McLaughlin and Officer Kimodo. Mr.

19             Pitts was commiting no crime or infraction. Nevertheless, the Officer violently
20
               threw into a light pole and ripped some of his dreadlocks from his head. Officers
21
               falsely claimed to onlookers that Mr. Pitts was on parole, despite Mr. Pitts having
22
               no criminal record whatsoever. The Officers then proceeded to falsely arrest Mr.
23
               Pitts for resisting arrest. During the course of this incident Officers failed to
24
               activate their body worn cameras until after handcuffing Mr. Pitts. All charges
25




              SECOND AMENDED COMPLAINT FOR DAMAGES FOR CIVIL RIGHTS VIOLATIONS
                                                  - 18
     Case 2:19-cv-01191-JAM-CKD Document 84 Filed 03/26/21 Page 19 of 36


               were laterdismissed against Mr. Pitts and no officers were disciplined or retrained
1
               as a result of this incident. This case settled. (See US Eastern District Court Case
2

3              No.: 2:17-cv-00988)

4       (m) In March 2017, Mr. Dejuan Hall was viciously beaten by a Vallejo Police Officer

5              while suffering a known mental health episode. Instead of providing assistance, a

6              Vallejo PD Officer Spence Munoz-Bottomly punched Mr. Hall in the face
7              multiple times and beat him with a flashlight. This incident was captured on
8
               video. Upon information and belief, no officers were disciplined or retrained as a
9
               result of this incident. The City of Vallejo settled this case in June 2019.
10
        (n)    In July 2017, Mr. Carl Edwards was attacked by Vallejo Police Officers Spencer
11
                Muniz-Bottomley, Mark Thompson, Bretton Wagoner, Sgt. Steve Darden while
12
                fixing a fence. During this vicious beating, Mr. Edwards suffered head trauma
13
                consisting of a broken nose, a black eye, cuts to his face, arms, back, hands,
14

15
                head. The eye injury required that he get stitches over his right brow. This

16              incident was also captured on video. Upon information and belief, none of the

17              officers involved in this incident were disciplined or retrained. It should be noted

18              that Sgt. Steve Darden has a number of unwarranted violent incidents with the

19              public captured on video, including an incident where he attacked a crime victim.
20
                Nevertheless, he remains part of the commmand staff. Litigation in this case is
21
                ongoing.
22
        (o) On February 13, 2018, Decedent Ronell Foster was shot to death by Defendant
23
               Ryan McMahon, after being stopped for not having a headlight on his bicycle.
24
               The City of Vallejo Police Department issued a press release in response to this
25




              SECOND AMENDED COMPLAINT FOR DAMAGES FOR CIVIL RIGHTS VIOLATIONS
                                                 - 19
     Case 2:19-cv-01191-JAM-CKD Document 84 Filed 03/26/21 Page 20 of 36


            incident wherein they claimed Mr. Foster and Officer McMahon had a violent
1
            confrontation wherein Mr. Foster supposedly menacingly raised a flashlight in his
2

3           hand, prompting Officer McMahon to fear for his life and open fire. The public

4           release of knowingly inaccurate information was calculated to mislead the public

5           and villify the decedent, in order to dissuade public outcry and conceal the police

6           department’s unlawful practices. Video evidence of the incident belies the
7           department’s public claims and shows Mr. Foster being shot in the back while
8
            attempting to flee from Officer McMahon, who was striking Mr. Foster in the
9
            head with a flashlight. Officer McMahon did not activate his body worn camera
10
            until after Mr. Foster was shot and killed. Officer McMahon was never
11
            disciplined or retrained after shooting an unarmed man in the back. This case is
12
            currently being litigated. (See US Eastern District Court No.: 2:18-cv-00673)
13
         (p) In April 2018, Ms. Sherry Graff was at her home when Vallejo Police Officer
14

15
             Murphy arrived in response to a welfare check. Ms. Graff was lured out of her

16           house for the purpose of being arrested. Ms. Graff was thrown down the stairs

17           and abused so violently that her breasts were covered in fingerprints that were

18           caused by being unlawfully groped. As a aresult of the attack, Ms. Graff required

19           mutiple staples to repair the lacerations to her head. This incident was captured
20
             on lapel camera video. No one was disciplined or retrained as a result of this
21
             incident. This case is currently being litigated. (See US Eastern District Case
22
             No.: 2:18-cv-02848);
23
         (q) In August 2018, Angel Bagos was attacked by Vallejo Police Officers in front of
24
            a restaurant. Without cause, the Offciers knocked Mr. Bagos down, hog tied and
25




           SECOND AMENDED COMPLAINT FOR DAMAGES FOR CIVIL RIGHTS VIOLATIONS
                                             - 20
     Case 2:19-cv-01191-JAM-CKD Document 84 Filed 03/26/21 Page 21 of 36


            severely beaten with a flashlight. Mr. Bagos was arrested but all charges were
1
            subsequently dropped. This incident was also caputed on video. Upon information
2

3           and belief, none of the officers involved in this incident were disciplined or

4           retrained. A claim has been filed in this matter and litigtion is forthcoming.

5        (r) In October 2018, Delon Thurston was racially profiled and stopped by Vallejo

6           Police Officer Kevin Barreto, without cause. After alleging that Ms. Thurston
7           stole her own car; which had not been reported stolen, the Officers dragged her
8
            out of her own car which was parked in her own driveway and arrested her. In a
9
            blatant display of police power, abuse and depravity, the officer penetrated Ms.
10
            Thurston’s vagina through her clothing. Ms. Thurston was arrested and taken to
11
            jail. The District Attorney did not charge Ms. Thurston with a crime. Ms.
12
            Thurston had never been arrested prior to this incident. No one was disciplined or
13
            retrained as a result of this incident. A claim was filed with the City of Vallejo
14

15
            and litigation is forthcoming;

16       (s) In January 2019, Mr. Adrian Burrell was lawfully videotaping his cousin Michael

17          Lawson, who was being held at gunpoint by Vallejo Police Officer David

18          McLaughlin, for an alleged traffic violation. Mr. Burrell was standing on the

19          porch of his own home, approximately 35 feet away from the officer. Vallejo
20
            Police Officer David McLaughlin unlawfully demanded that Mr. Burrell go back
21
            into his house. When Mr. Burrell refused, Officer McLaughlin attacked Mr.
22
            Burrell, causing him to suffer a concussion and other injuries. Officer
23
            McLaughlin then placed him under arrest. Fortunately, the incident was captured
24
            on video and was the subject of international outrage. It was later learned that in
25




           SECOND AMENDED COMPLAINT FOR DAMAGES FOR CIVIL RIGHTS VIOLATIONS
                                             - 21
     Case 2:19-cv-01191-JAM-CKD Document 84 Filed 03/26/21 Page 22 of 36


               August 2018, Officer David McLaughlin violently attacked a man in Walnut
1
               Creek on video, while off duty, which was known to the Chief of Police Andrew
2

3              Bidou. Mr. Adrian Burrell met with Chief of Police Andrew Bidou following the

4              incident. Despite seeing two videos of Officer McLaughlin engaging in two

5              unprovoked violent attacks on innocent people, and other violent on duty

6              incidents, Chief Bidou maintains that Officer McLaughlin was not a danger to the
7              community;
8
         (t)    In March 2019, Carlos Yescas was stopped by a Vallejo Police Department
9
               Lieutenant Nichelini for a minor traffic offense. The Lieutenant was in plain
10
               clothes and driving an unmarked car not suitable for transport. Lt. Nichelini failed
11
               to identify himself as a police officer and falsely accused Mr. Yescas of resisiting,
12
               because he was still wearing his seatbelt. Lt. Nichelini tried to drag Mr. Yescas
13
               out of the car while he was still in his seatbelt. Mr. Yescas was thrown onto the
14

15
               ground, while the Lieutenant kneeled down and onto his back. Mr. Yescas told the

16             Lieutenant that he was unable to breath. Mr. Yescas was arrested. This incident

17             was captured on video by Mr. Yescas’ 10-year-old brother. To date, members of

18             the Vallejo Police Department continue to follow, stop and harass the Yescas

19             family. Upon information and belief, Lt. Nicholini was not disciplined or
20
               retrained as a result of this incident. Mr. Yescas had never been arrested prior to
21
               this incident. A claim for this incident is forthcoming.
22
          (u) On April 15, 2019, Deyana Jenkins and several young women were stopped by
23
               multiple Vallejo Police Officers without cause. Ms. Jenkins is the niece of
24
               Decedent Willie McCoy. The young women were held at gunpoint without
25




           SECOND AMENDED COMPLAINT FOR DAMAGES FOR CIVIL RIGHTS VIOLATIONS
                                                - 22
     Case 2:19-cv-01191-JAM-CKD Document 84 Filed 03/26/21 Page 23 of 36


             cause. Ms. Jenkins was compliant; nevertheless, a yet-to-identified Officer
1
             dragged her out of the car, threw her on the ground and tased her. Ms. Jenkins
2

3            was arrested and taken to jail. The District Attorney refused to charge Ms.

4            Jenkins with any crime related to this unlawful incident. Prior to this incident,

5            Ms. Jenkins had never been arrested in her entire life. The incident was captured

6            on bystander cellphone video. Upon information and belief, no officers were
7            disciplined or retrained as a result of this incident. A claim has been filed and
8
             litigation is forthcoming.
9
          (v) In May 2019, the City of Vallejo held a town hall forum for people to discuss the
10
             selection of a new Chief of Police. Nearly every single person in the room of
11
             approximately 100 people reported fear and concerns about the Vallejo Police
12
             Department. Individuals of every race, age, religion, sexual orientation and
13
             socioecomonic group presented their concerns about Vallejo Police
14

15
             Department’s well-documented history of racial profiling, abuse, violence and

16           intimidation of members of the community. Vallejo’s City Manager Greg Nyhoff

17           was present during the entire meeting and spoke to the room of people. Manager

18           Nyhoff told the forum participants that he was the person untimately responsible

19           for the Chief and the Department and that “the bucks stops with me [him]”.
20
        (w) On June 25, 2019, Vallejo City Manager Greg Nyhoff spoke at a regularly
21
            scheduled City Council meeting. Shockingly, Mr. Nyhoff publicly ratified the
22
            department’s infamous history of violence and contravened the countless civil
23
            claims, civil complaints, videos, photos and testimonials from the community
24
            reporting unwarranted violence, abuse, false arrest, racial profiling and
25




           SECOND AMENDED COMPLAINT FOR DAMAGES FOR CIVIL RIGHTS VIOLATIONS
                                             - 23
          Case 2:19-cv-01191-JAM-CKD Document 84 Filed 03/26/21 Page 24 of 36


                    intimidation by denying that there is an excessive force problem with Vallejo
1
                    Police Officers. “My opinion, those just don’t seem like there’s excessive use of
2

3                   force or a lot of use of force in our community,” Nyhoff said. “There are people

4                   who resist,” Nyhoff said. “There are people with mental illness who you just have

5                   to use force, sometimes for their own health or well being.” Mr. Nyhoff’s

6                   statements clearly seek to publicly ratify, encourage and condone the
7                   departments’ well documented pattern and practice of gratuitous violence and
8
                    unconstitutional policing. Mr. Nyhoff’s statements regarding force being used on
9
                    mentally ill individuals is in contrast to P.O.S.T. training, Vallejo Police
10
                    Department policy, state and federal law and seeks to excuse unlawful behavior.
11
        68. Plaintiffs are informed, believe and therein allege that City of Vallejo knew, had reason
12
     to know by way of actual or constructive notice of the aforementioned policy, culture, pattern
13
     and/or practice and the complained of conduct and resultant injuries/violations.
14

15
        69. Plaintiffs are ignorant of the true names and capacities of Defendant Deputies DOES 1

16   Through 25, inclusive, and therefore sue these Defendants by such fictitious names. Plaintiffs

17   are informed, believe, and thereon allege that each Defendant so named is responsible in some

18   manner for the injuries and damages sustained by Plaintiffs as set forth herein. Plaintiffs will

19   amend their complaint to state the names and capacities of DOES 1-50, inclusive, when they
20
     have been ascertained.
21
                                                DAMAGES
22

23
        70. As a proximate result of Defendants’ conduct, Plaintiffs were mentally and emotionally
24
     injured and damaged, including but not limited to Plaintiffs’ loss of familial relations,
25
     Decedent’s society, comfort, protection, companionship, love, affection, solace, and moral


                  SECOND AMENDED COMPLAINT FOR DAMAGES FOR CIVIL RIGHTS VIOLATIONS
                                                      - 24
          Case 2:19-cv-01191-JAM-CKD Document 84 Filed 03/26/21 Page 25 of 36


     support as a consequence of Defendants’ violation of Plaintiffs’ federal civil rights under 42
1
     U.S.C. § 1983 under the First & Fourteenth Amendment.
2

3       71. Plaintiffs, as co-successors-in-interest to Decedent, WILLIE MCCOY, are entitled to

4    recover damages pursuant to the Decedent’s right of survivorship for the conscious pain and

5    suffering Decedent endured as a result of the violation of Decedent’s civil rights under 42 U.S.C.

6    § 1983 and Cal. Civil Code §§ 52 et seq., 52.1.
7       72. As a direct and proximate result of each Defendant’s acts and/or omissions as set forth
8
            above, Plaintiffs sustained the following injuries and damages, past and future, among
9
            others:
10
                a. Wrongful death of Willie McCoy (by all Plaintiffs);
11
                b. Hospital and medical expenses (Survival claims by all Plaintiffs)
12

13              c. Coroner’s fees, funeral and burial expenses (Survival claims by all Plaintiffs);

14              d. Loss of familial relationships, including loss of love, companionship, comfort,
                   affection, society, services, solace, and moral support (wrongful death by all
15                 Plaintiffs and loss of familial association by all Plaintiffs);

16              e. Pain and Suffering, including emotional distress (by all Plaintiffs, based on
                   individual § 1983 claim for loss of familial association);
17
                f. Willie McCoy’s loss of life, pursuant to federal civil rights law (Survival claims
18                 by Plaintiffs); and
19
                g. Willie McCoy’s conscious pain and suffering, pursuant to federal civil rights law
20                 (Survival claims);

21              h. Violation of constitutional rights;

22              i. All damages, penalties, and attorneys’ fees and costs recoverable under 42 U.S.C.
                    §§ 1983, 1988; California Civil Code §§ 52, 52.1, California Code of Civil
23                  Procedure § 1021.5, and as otherwise allowed under California and United States
                    statutes, codes, and common law.
24      73. Plaintiffs found it necessary to engage the services of private counsel to vindicate the

25




                  SECOND AMENDED COMPLAINT FOR DAMAGES FOR CIVIL RIGHTS VIOLATIONS
                                                       - 25
          Case 2:19-cv-01191-JAM-CKD Document 84 Filed 03/26/21 Page 26 of 36


     Decedent and Plaintiff’s rights under the law. Plaintiffs are entitled to an award of reasonable
1
     attorney’s fees and/or costs pursuant to statute(s) in the event that Plaintiff is the prevailing
2

3    parties in this action under 42 U.S.C. Sections 1983, 1985, 1986, and 1988 and Cal. Civil Code

4    §§ 52 et seq., 52.1.

5       74. The conduct of the Defendant Police Officers was malicious, wanton, and oppressive.

6    Plaintiffs, as co-successors-in-interest to Decedent Willie McCoy are therefore entitled to an
7    award of punitive damages against said Defendant Officers.
8
                                           CAUSES OF ACTION
9
                                       FIRST CAUSE OF ACTION
10

11
      (Fourth Amendment –Survival Action - Excessive Force under 42 U.S.C. Section 1983)

12   (All Plaintiffs as Co-Successors-in-Interest to Decedent WILLIE MCCOY Against Defendants
            MCMAHON, ROMERO-CANO, THOMPSON, PATZER, GLICK and EATON)
13
        75. Plaintiffs hereby re-allege and incorporate by reference paragraphs 1 through 47 of this
14
     Complaint.
15
        76. When Officers unlawfully shot and killed Decedent without lawful justification or
16
     warning, they deprived Decedent of his right to be secure in his person against unreasonable
17

18   searches and seizures as guaranteed to him under the Fourth Amendment to the United States

19   Constitution. The Defendant Officers’ actions were excessive and unreasonable, especially

20   because decedent was sleeping and officers were responding to a welfare check for an

21   unconscious man slumped over the steering wheel. Decedent was forced to endure conscious
22   pain and suffering from the deadly wound caused by Defendant Officers’ conduct.
23
            WHEREFORE, Plaintiffs pray for relief as hereinafter set forth.
24

25                                   SECOND CAUSE OF ACTION



                  SECOND AMENDED COMPLAINT FOR DAMAGES FOR CIVIL RIGHTS VIOLATIONS
                                                       - 26
          Case 2:19-cv-01191-JAM-CKD Document 84 Filed 03/26/21 Page 27 of 36


                         (Fourteenth Amendment – Violations of Plaintiff’s
1                    Right to Familial Relationship under 42 U.S.C. Section 1983)
2
            (All Plaintiffs individually Against Defendants MCMAHON, ROMERO-CANO,
3                             THOMPSON, PATZER, GLICK and EATON)

4       77. Plaintiffs hereby re-allege and incorporate by reference herein paragraphs 1 through 48

5    of this Complaint.

6       78. Defendant acted under color of state law, and without due process of law, deprived
7    Plaintiffs of their right to a familial relationship with their brother, by seizing Decedent by use of
8
     unreasonable and unjustifiable deadly force causing injuries that resulted in Decedent’s death in
9
     violations of their rights secured by the Fourteenth Amendment to the United States Constitution.
10
            WHEREFORE, Plaintiffs pray for relief as hereinafter set forth.
11

12                                    THIRD CAUSE OF ACTION

13    (Municipal Liability for Unconstitutional Custom or Policy (Monell)–42 U.S.C. section
                                              1983)
14

15
     (Plaintiffs Individually & as Co-Successors-in-Interest to Decedent WILLIE MCCOY Against
                                Defendant CHIEF, CITY and Does 26-50)
16
        79. Plaintiffs hereby re-allege and incorporate by reference herein paragraphs 1-50 of this
17
     complaint.
18
        80. Plaintiffs are informed and believes and thereon alleges that high-ranking CITY
19
     officials, Police Chief Andrew Bidou and DOES 1-50, and/or each of them, knew and/or
20
     reasonably should have known that Vallejo Police Officers are inadequately trained and
21

22   historically engage in actions contrary to state law, federal law, and department policy, as

23   described above.

24      81. Plaintiffs are informed and believes and thereon alleges that high-ranking CITY

25   officials, Police Chief Andrew Bidou, and DOES 1-50, and/or each of them, knew and/or



                  SECOND AMENDED COMPLAINT FOR DAMAGES FOR CIVIL RIGHTS VIOLATIONS
                                                      - 27
          Case 2:19-cv-01191-JAM-CKD Document 84 Filed 03/26/21 Page 28 of 36


     reasonably should have known that their officers are inadequately supervised, resulting in a lack
1
     of discipline and failure to retrain and involved officers after officer engage in conduct contrary
2

3    to state law, federal law, and department policy, as described above.

4       82. Despite having such notice, Plaintiffs are informed and believes and thereon alleges that

5    Defendants, and DOES 1-50, and/or each of them, approved, ratified, condoned, encouraged

6    and/or tacitly authorized the employment of inadequately trained police officers that engage in
7    actions contrary to state law, federal law, and department policy, as described above.
8
        83. Plaintiffs are informed and believe and thereon allege that high ranking CITY
9
     officials, including Defendants, Chief Andrew Bidou, and DOES 1-50, and/or each of them,
10
     knew and/or reasonably should have known that supervisory and training staff, up to and
11
     including the Chief of Police, failed to adequately supervise, discipline and retrain officers who
12
     were blatantly violating state law, federal law and department policy.
13
        84. Despite having such notice, Plaintiffs are informed and believe and thereon allege that
14

15
     Defendants, and DOES 1-50, and/or each of them, approved, ratified, condoned, encouraged

16   and/or tacitly authorized the failure to adequately supervise officers. Defendants went so far as to

17   publicly criticizie media outlets for broadcasting true and accurate information about incidents of

18   excessive force.

19      85. Despite having such notice, Defendants Chief Andrew Bidou, and DOES 26-50, and/or
20
     each of them, publicly and openly deny the existence of any ongoing and systemic violence
21
     and/or unlawful conduct perpetrated, orchestrated and covered-up by City of Vallejo Police
22
     Department staff, and thereby approve, ratify, condone, encourage and/or tacitly authorize
23
     unlawful behavior.
24
        86. The injuries and damages to Decedent and Plaintiffs as alleged herein were the
25




                  SECOND AMENDED COMPLAINT FOR DAMAGES FOR CIVIL RIGHTS VIOLATIONS
                                                      - 28
          Case 2:19-cv-01191-JAM-CKD Document 84 Filed 03/26/21 Page 29 of 36


     Foreseeable and proximate result of said inadequate training and/or inadequate supervision of
1
     Defendants and/or DOES 1-50 in his/their capacity as police officers for the CITY, and each of
2

3    them.

4       87. Plaintiffs are informed and believe and thereon allege that the damages sustained as

5    alleged herein were the direct and proximate result of municipal customs and/or policies of

6    deliberate indifference in the training and supervision of the Defendants and/or DOES 1-50 in
7    his/their capacity as police officers for the CITY.
8
        88. The aforementioned failure to train and/or supervise Defendants and/or DOES 1-50 in
9
     his/their capacity as police officers for the CITY, and each of them, resulted in the deprivation of
10
     Decedent and Plaintiffs’ constitutional rights including, but not limited to, violations of the
11
     Fourth and Fourteenth Amendment.
12
        89. The aforementioned inadequate training and supervision of officers resulted in the
13
     deprivation of Plaintiffs’ constitutional rights including, but not limited to, the following:
14

15
                    a. The right to be free from unreasonable searches and seizures, as guaranteed

16                      by the Fourth Amendment to the United States Constitution;

17                  b. The right not to be deprived of life or liberty without due process of law, as

18                      guaranteed by the Fourteenth Amendment to the United States Constitution,

19                      and;
20
                    c. The right to equal protection of the laws, as guaranteed by the Fourteenth
21
                        Amendment to the United States Constitution;
22
        90. Said rights are substantive guarantees under the Fourth and/or Fourteenth Amendments to
23
     the United States Constitution.
24
             WHEREFORE, Plaintiffs pray for relief as hereinafter set forth.
25




                  SECOND AMENDED COMPLAINT FOR DAMAGES FOR CIVIL RIGHTS VIOLATIONS
                                                      - 29
          Case 2:19-cv-01191-JAM-CKD Document 84 Filed 03/26/21 Page 30 of 36


                                      FOURTH CAUSE OF ACTION
1
                            (Negligence – Survival & Wrongful Death Claims)
2
        (All Plaintiffs Individually & as Co-Successors-in-Interest to Decedent WILLIE MCCOY
3
         Against Defendants MCMAHON, ROMERO-CANO, THOMPSON, PATZER, GLICK,
4
                                             EATON and CITY)
5

6       91. Plaintiff re-alleges and incorporates by reference herein EACH and EVERY paragraphs

7           of this Complaint.

8       92. Defendant Officers and DOES 1-25 inclusive, by and through their respective agents and

9    employees, caused devastating and fatal injuries to Willie McCoy, as a result of their negligent
10   conduct and/or negligent failure to act as set-forth herein, including, but not limited to: failure to
11
     use proper tactics and/or employ reasonable police procedures and/or use appropriate force.
12
        93. Defendant CITY is vicariously liable for the wrongful acts and omissions of its
13
            employees and agents pursuant to Cal. Gov. Code section 815.2.
14
        94. As an actual and proximate result of said defendants’ negligence, Plaintiffs sustained
15
     pecuniary loss and pain and suffering, in an amount according to proof at trial. Plaintiffs also
16
     suffered loss of companionship, consortium and all other damages identified in Paragraph 72.
17

18
            WHEREFORE, Plaintiffs pray for relief as hereinafter set forth.

19
                                    FIFTH CAUSE OF ACTION
20
                             (Violation of CALIFORNIA CIVIL CODE §52.1)
21
      (All Plaintiffs Individually & as Co-Successors-in-Interest to Decedent WILLIE MCCOY and
22     individually Against Defendants MCMAHON, ROMERO-CANO, THOMPSON, PATZER,
                                        GLICK, EATON and CITY)
23

24      95. Plaintiffs re-allege and incorporate by reference paragraphs EACH and EVERY

25          paragraph of this Complaint.



                  SECOND AMENDED COMPLAINT FOR DAMAGES FOR CIVIL RIGHTS VIOLATIONS
                                                       - 30
      Case 2:19-cv-01191-JAM-CKD Document 84 Filed 03/26/21 Page 31 of 36


     96. By their conduct described herein, Defendants and Does 1-50, acting in
1

2
        concert/conspiracy, as described above, violated Plaintiff’s rights under California Civil

3       Code §52.1, and the following clearly-established rights under the United States

4       Constitution and the California Constitution:
5
            a. Plaintiff’s right to be free from unreasonable searches and seizures as secured by
6
                the Fourth Amendment to the United States Constitution and by Article I, § 13 of
7
                the California Constitution;
8
            b. Plaintiff’s right to be free from excessive and unreasonable force in the course of
9

10              arrest or detention, as secured by the Fourth Amendment to the United States

11              Constitution and by Article 1, § 13 of the California Constitution;

12          c. Plaintiff’s right to a familial relation as secured by the First & Fourteenth
13
                Amendment to the United States Constitution and by Article 1, § 13 of the
14
                California Constitution;
15
     97. Excessive force, which violates the Fourth Amendment, also violates the Bane Act.
16
        Defendants’ use of unlawful force against Plaintiff, in and of itself, satisfies the “by
17

18      threat, intimidation, or coercion” requirement of the Bane Act.

19   98. Further, any volitional violation of rights done with reckless disregard for those rights

20      also satisfies the “by threat, intimidation, or coercion” requirement of the Bane Act. All
21
        of Defendants’ violations of duties and rights were volitional, intentional acts, done with
22
        reckless disregard for Plaintiffs’ rights; none was accidental or merely negligent.
23

24

25




              SECOND AMENDED COMPLAINT FOR DAMAGES FOR CIVIL RIGHTS VIOLATIONS
                                                  - 31
      Case 2:19-cv-01191-JAM-CKD Document 84 Filed 03/26/21 Page 32 of 36


     99. Alternatively, Defendants violated Plaintiffs’ rights by the following conduct constituting
1

2
        threat, intimidation, or coercion that was above and beyond any lawful seizure or use of

3       force:

4           a. Threatening Plaintiff in the absence of any threat presented by Plaintiff or any
5
                 justification whatsoever;
6
            b. Using deliberately reckless and provocative tactics to apprehend Plaintiff in
7
                 violation of generally accepted law enforcement training and standards, and in
8
                 violation of Plaintiff’s rights;
9

10          c. Defendant striking and/or physically accosting Plaintiff in the absence of any

11               threat or need for such force;

12          d. Threatening violence against Plaintiff, with the apparent ability to carry out such
13
                 threats, in violation of Civ. Code § 52.1(j);
14
            e. Using excessive, unreasonable and unjustified force against Plaintiff while they
15
                 attempted to comply with the officers;
16
            f. Failing to intervene to stop, prevent, or report the unlawful seizure and use of
17

18               excessive and unreasonable force by other officers;

19          g. Violating multiple rights of Plaintiff;

20   100.        Arresting Plaintiff for no reason.
21
     101.        Defendant CITY is vicariously liable for the wrongful acts and omissions of its
22
        employees and agents pursuant to Cal. Gov. Code section 815.2.
23

24

25




              SECOND AMENDED COMPLAINT FOR DAMAGES FOR CIVIL RIGHTS VIOLATIONS
                                                    - 32
        Case 2:19-cv-01191-JAM-CKD Document 84 Filed 03/26/21 Page 33 of 36


       102.      As a direct and proximate result of Defendants' violation of California Civil Code
1
          §52.1 and of Plaintiffs’ rights under the United States and California Constitutions,
2

3         Plaintiff sustained injuries and damages

4      103.      Plaintiffs are entitled to relief as set forth above, including punitive damages

5         against Defendants and Does 1-50, and including all damages allowed by California Civil

6         Code §§ 52, 52.1, and California law, not limited to costs, attorneys fees, treble damages,
7         and civil penalties.
8
          WHEREFORE, Plaintiffs pray for relief as hereinafter set forth.
9

10                                  SIXTH CAUSE OF ACTION
                                                (Battery)
11
     (All Plaintiffs as Co-Successors-in-Interest to Decedent WILLIE MCCOY Against Defendants
12
           MCMAHON, ROMERO-CANO, THOMPSON, PATZER, GLICK and EATON)
13

14     104.      Plaintiffs hereby re-allege and incorporate by reference each and every paragraph

15        of this Complaint.
16     105.      Defendants, while working as an employee for the Defendant CITY OF
17
          VALLEJO police department, and acting within the course and scope of their duties,
18
          intentionally injured Plaintiff without a lawful basis.
19
       106.      As a result of the actions of the Defendant, Plaintiff suffered physical injury.
20
          Defendant and Does did not have legal justification for using force against Plaintiff, and
21
          Defendants’ use of force while carrying out his duties was an unreasonable use of force.
22
       107.      Defendant CITY is vicariously liable for the wrongful acts and omissions of its
23

24
          employees and agents pursuant to Cal. Gov. Code section 815.2.

25        WHEREFORE, Plaintiffs pray for relief as hereinafter set forth.



                SECOND AMENDED COMPLAINT FOR DAMAGES FOR CIVIL RIGHTS VIOLATIONS
                                                     - 33
       Case 2:19-cv-01191-JAM-CKD Document 84 Filed 03/26/21 Page 34 of 36


                                 SEVENTH CAUSE OF ACTION
1
                                            (Conspiracy)
2
     (All Plaintiffs Individually and as Co-Successors-in-Interest to Decedent WILLIE MCCOY
3
      Against Defendants MCMAHON, ROMERO-CANO, THOMPSON, PATZER, GLICK,
4                        EATON, WILEY, BIDOU, DARDEN and CITY)
5
     108.       Plaintiffs hereby re-allege and incorporate by reference each and every paragraph
6
         of this Complaint.
7

8    109.       Defendants officers all knew about, maintained and were included in the “Badge

9        of Honor” vigilante police gang that rewarded and awarded officers for killing citizens.

10       All of the Defendants took actions before, during and after the killing of Willie McCoy in

11       order to use excessive force. Defendants planned and conspired to use excessive force,
12       Defendant shooting officer executed the excessive force and Defendants supervisors
13
         Darden, Wiley and Bidou conspired to cover up and destroy evidence related to the
14
         excessive force and the conspiracy of the “Badge of Honor” gang to commit it.
15
     110.       As a direct result, Defendants planned, prepared and furthered the conspiracy to
16
         deprive Plaintiff of his right to be free from excessive force under state and federal laws.
17
         WHEREFORE, Plaintiffs pray for relief as hereinafter set forth.
18
                                  EIGHTH CAUSE OF ACTION
19
                                       (Supervisor Liability)
20
     (All Plaintiffs Individually and as Co-Successors-in-Interest to Decedent WILLIE MCCOY
21
                              Against Defendants WILEY and DARDEN)
22

23   111.       Plaintiffs hereby re-allege and incorporate by reference each and every paragraph

24       of this Complaint.

25   112.       Defendants WILEY and DARDEN were on-duty supervisors with information



              SECOND AMENDED COMPLAINT FOR DAMAGES FOR CIVIL RIGHTS VIOLATIONS
                                                  - 34
      Case 2:19-cv-01191-JAM-CKD Document 84 Filed 03/26/21 Page 35 of 36


        that there was a potential officers involved shooting that required their supervision and
1
        help in formulating a plan. Defendant WILEY and DARDEN also knew about the
2

3       “Badge of Honor” gang and the ritual entrance into the gang so rather than fulfill their

4       obligations, they watched Netflix while permitting several subordinate officers to go

5       unsupervised and kill Willie McCoy.

6    113.      As a direct result of their failure to supervise their subordinate officers,
7       Defendants proximately cause the excessive force Defendant shooting officers used to
8
        kill Willie McCoy.
9
               WHEREFORE, Plaintiffs pray for relief as hereinafter set forth
10

11

12
                                         JURY DEMAND
     114.      Plaintiff hereby demands a jury trial in this action.
13

14
                                             PRAYER
15
        WHEREFORE, Plaintiffs pray for relief, as follows:
16

17      1.     For injunctive relief, including but not limited to enjoining the Vallejo Police
18             Department from engaging in unconstitutional policing, that an independent
19
               monitor be assigned to supervise and evaluate whether the unconstitutional
20
               policing has stopped;
21
        2.     For general damages in a sum to be proven at trial;
22
        3.     For special damages, including but not limited to, past, present and/or future wage
23
               loss, income and support, medical expenses and other special damages in a sum to
24
               be determined according to proof;
25




             SECOND AMENDED COMPLAINT FOR DAMAGES FOR CIVIL RIGHTS VIOLATIONS
                                                 - 35
         Case 2:19-cv-01191-JAM-CKD Document 84 Filed 03/26/21 Page 36 of 36


           4.     For punitive damages against the individual officers in a sum according to proof;
1
           5.     For reasonable attorney’s fees pursuant to 42 U.S.C. § 1988 and § 794 (a); Cal.
2

3                 Code of Civ. Proc. §§ 377.20 et seq., 377.60 et seq., 1021.5, Cal. Civil Code §§

4                 52 et seq., 52.1, and as otherwise may be allowed by California and/or federal law

5          6.     Any and all permissible statutory damages;

6          7.     For cost of suit herein incurred; and
7          8.     For such other and further relief as the Court deems just and proper.
8

9

10
     Date: March 19, 2021                        Respectfully submitted,
11
                                                 NOLD LAW
12
                                                 /s/ Melissa Nold
13                                               MELISSA C. NOLD
                                                 COUNSEL FOR PLAINTIFF
14
     Date: March 19, 2021                        Respectfully submitted,
15

16                                               POINTER & BUELNA, LLP
                                                 LAWYERS FOR THE PEOPLE
17
                                                 /s/ Patrick Buelna
18                                               PATRICK M. BUELNA
                                                 ADANTE D. POINTER
19
                                                 COUNSEL FOR PLAINTIFF
20

21

22

23

24

25




                SECOND AMENDED COMPLAINT FOR DAMAGES FOR CIVIL RIGHTS VIOLATIONS
                                                   - 36
